DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings, filed 12/20/21, have been entered.

Specification
The replacement specification, filed 12/20/21, has been entered.

Allowable Subject Matter
Based on the most recent set of claims filed 12/20/21 and the interview held 03/18/22, Claims 1, 3-13, 15, 17-21, 23-25, & 27 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Woods on 03/18/22.
Based on the most recent set of claims filed 12/20/21 and the interview held 03/18/22, the application has been amended as follows: 

Claim 1 has been amended as follows:
1. (Currently Amended) An illuminated speculum, comprising:      a first blade member extending from a proximal portion to a distal portion, wherein the first blade member includes a first side wall portion and a second side wall portion substantially opposite the first side wall portion[[;]], an interior channel located between the first side wall portion and the second side wall portion[[;]], a first receiving groove located at an interior surface of the first side wall portion, and a second receiving groove located at an interior surface of the second side wall portion;
     a second blade member pivotally coupled with the first blade member, wherein the second blade member comprises a pair of opposing receiving grooves located at an interior surface of the second blade member;     a chemiluminescent cartridge configured to be removably coupled with either the first blade member or the second blade member, [[a]] the chemiluminescent cartridge including a first retention tab extending outwardly from a first surface of the chemiluminescent cartridge, and a second retention tab extending outwardly from a second surface of the chemiluminescent cartridge, wherein the second surface is substantially opposite the first surface; 
     wherein the first retention tab is configured to be received and retained by the first receiving groove or a first one of the opposing receiving grooves, and the second retention tab is configured to be received and retained by the second receiving groove or a second one of the opposing receiving grooves, to removably couple the chemiluminescent cartridge with the first blade member or the second blade member; and      wherein the chemiluminescent cartridge extends across a width of the interior channel when the chemiluminescent cartridge is coupled with the first blade member.
Cancel Claim 2.

Claim 4 has been amended as follows:
4[[,]]. (Currently Amended) The illuminated speculum of claim 3, wherein an outer surface of the chemiluminescent cartridge abuts the substantially arcuate interior surfaces of the first and second side wall portions when the chemiluminescent cartridge is coupled to the first blade member.
Claim 6 has been amended as follows:
6. (Currently Amended) The illuminated speculum of claim 1, wherein the chemiluminescent cartridge is configured to be coupled with the first blade member near the distal end of the first blade member.


Claim 7 has been amended as follows:
7. (Currently Amended) A speculum, comprising:     a first blade member pivotally coupled with a second blade member, [[a]] the first blade member operably coupled to a first handle member, and [[a]] the second blade member operably coupled to a second handle member; 
     a chemiluminescent cartridge configured to be removably coupled with either first and second receiving grooves at an interior surface of the first blade member or first and second receiving grooves at an interior surface of the second blade member; 
     a yoke member slidably receivable along a rearward portion of the first handle member, wherein the yoke member is pivotally coupled with the second blade member such that the second blade member can pivot outwardly relative to the first blade member, and wherein the yoke member is configured to adjust an elevation between the first blade member and the second blade member;      a threaded rod coupled to the first handle member and extending rearwardly through a first aperture in the yoke member and through a second aperture in the second handle member;      an elevation retention member threadingly engaged with the threaded rod, wherein the elevation retention member is structured to selectively restrict movement of the yoke member relative the first handle member; and      a pivot control member threadingly engaged with the threaded rod, wherein the pivot 
Claim 13 has been amended as follows:
13. (Currently Amended) A speculum, comprising:      a first blade member[[;]] pivotally coupled to a second blade member, wherein each of the first and second blade members extend from a proximal end to a distal end; 
     a chemiluminescent cartridge including a first retention tab extending outwardly from a first surface of the chemiluminescent cartridge, and a second retention tab extending outwardly from an opposite second surface of the chemiluminescent cartridge, the first and second retention tabs configured to be removably coupled with either first and second receiving grooves at an interior surface of the first blade member or first and second receiving grooves at an interior surface of the second blade member; and     a speculum control including an elevation retention member and a pivot control nut each threadingly engaged with a threaded shaft, wherein the control nut and the threaded shaft each comprise a polymer[[;]], [[and]]     wherein internal threads of the pivot control nut are oversized relative to external threads of the threaded shaft such that the pivot control nut freely spins upon the threaded shaft, and wherein the pivot control nut is configured to continue rotation on the threaded shaft after a rotational force has been removed from the pivot control nut for at least 720 degrees of rotation of the pivot control nut about the threaded shaft.

Claim 15 has been amended as follows:
15. (Currently Amended) The speculum of claim 13, wherein the pivot control nut is configured for controlling the pivot of the first and second blade members with respect to each other.

Cancel Claim 16. 

Claim 17 has been amended as follows:
17. (Currently Amended) The speculum of claim 15, wherein the threaded shaft comprises [[substantially]] 13 threads per inch.

Claim 19 has been amended as follows:
19. (Currently Amended) The speculum of claim 18, wherein a minor diameter of the internal threads of the pivot control nut is 0.16 inches.
Claim 20 has been amended as follows:
20. (Currently Amended) The speculum of claim 19, wherein an allowance between the external threads of the threaded shaft and the internal threads of the pivot control nut is [[substantially]] 0.02 inches.

Cancel Claim 28.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an illuminated speculum, comprising: a first blade member extending from a proximal portion to a distal portion, wherein the first blade member includes a first side wall portion and a second side wall portion substantially opposite the first side wall portion, an interior channel located between the first side wall portion and the second side wall portion, a first receiving groove located at an interior surface of the first side wall portion, and a second receiving groove located at an interior surface of the second side wall portion; a second blade 
The closest prior art of record appears to be: Lonky (US Patent No. 5,179,938).
Lonky discloses a vaginal retractor comprising upper and lower blades and a chemiluminescent cartridge attached to an inner surface of the upper blade via a plurality of snap fit members having grooves for engaging and retaining the cartridge therein, but Lonky fails to disclose that the lower blade also includes a pair of opposing receiving grooves located at an interior surface thereof, wherein the chemiluminescent cartridge is configured to be removably coupled with either blade. Furthermore, there is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/JESSICA WEISS/Primary Examiner, Art Unit 3775